 



EXHIBIT 10.4
HANMI FINANCIAL CORPORATION
DEFERRED COMPENSATION PLAN
ARTICLE 1:     PURPOSES AND DEFINITIONS

1.1   Purposes.       The purposes of the Plan are to provide Eligible Persons
with flexibility with respect to the timing of their Compensation and to assist
the Company in attracting and retaining such persons.   1.2   Definitions.      
Whenever used in the Plan, the following terms shall have the meaning set forth
or referenced below:

      “Account” means the bookkeeping account maintained by the Company in the
name of a Participant.         “Base Salary” means an Employee’s annual base
salary as in effect from time to time.         “Beneficiary” means the person or
persons, including corporations, unincorporated associations or trusts,
designated from time to time by the Participant as his beneficiary under the
Plan. If there is no such designated person or persons or if all such persons
shall have all predeceased the Participant or otherwise ceased to exist, the
Participant’s Beneficiary shall be the Participant’s spouse or, if none, the
Participant’s estate.         “Board” means the board of directors of the
Company and its subsidiaries.         “Bonus” means a cash bonus payable
pursuant to an incentive compensation plan maintained by the Company.        
“Business Day” means a day, except for a Saturday, Sunday or a legal holiday.  
      “Change in Control” means a change in the ownership or effective control
of the Company, or in the ownership of a substantial portion of the assets of
the Company as such change is defined in Section 409A of the Code and
regulations thereunder. “Code” means the Internal Revenue Code of 1986, as
amended.         “Committee” means the compensation committee of the Board or
such other committee of the Board designated by it to act as the committee for
purposes of the Plan.         “Company” means Hanmi Financial Corporation and
its subsidiaries.         “Compensation” means Base Salary, Bonus and Fees.    
    “Deferred Compensation” means that Compensation that an Eligible Person has
elected to defer pursuant to the Plan.         “Director” means any individual
serving on the Board of Hanmi Financial Corporation and its subsidiaries who is
not an Employee, but does not include an honorary, advisory or emeritus
director.         “Disability” means a condition described in Code
Section 409A(a)(2)(C).

1



--------------------------------------------------------------------------------



 



      “Effective Date” means October 31, 2006, the date the Plan was adopted by
the Board.         “Eligible Person” means (i) an Employee designated by the
Committee as eligible to participate in the Plan or (ii) a Director.        
“Employee” means an employee of the Company.         “Fees” means Retainer Fees
and Meeting Fees. “Meeting Fees” means all cash fees payable to a Director for
attendance, as a Director, at Board or Board committee meetings.        
“Participant” means an Eligible Employee or a Director who has elected to
participate in the Plan or a former Employee or Director who has an Account.    
    “Performance-Based Bonus” means a Bonus that qualifies as performance-based
compensation for purposes of Code Section 409A.         “Plan” means the Hanmi
Financial Corporation Deferred Compensation Plan.         “Plan Year” means the
calendar year.         “Retainer Fees” means all cash retainer fees payable to a
Director for services as a member (or chair) of the Board or Board committee.  
      “Separation from Service” means termination of the Participant’s service
with the Company as an Employee and Director; provided that no Separation from
Service shall be deemed to occur unless such Separation from Service constitutes
a separation from service for purposes of Code Section 409A(a)(2)(A)(i).        
“Specified Employee” means a specified employee within the meaning of Code
Section 409A(a)(2)(B)(i).         “Stated Interest Rate” means the annual
percentage yield on 5-year U.S. Treasury Notes or such other interest rate
established by the Committee from time to time. Once established for a Plan
Year, the Stated Interest Rate shall be used for all interest determinations for
such Plan Year.

      “Unforeseeable Emergency” means a severe financial hardship of the
Participant (or his Beneficiary) resulting from an illness or accident of the
Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or the
Participant’s or Beneficiary’s dependent (as defined in Code Section 152(a));
loss of the Participant’s or Beneficiary’s property due to casualty or any other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant or Beneficiary.

ARTICLE 2:     PARTICIPATION

2.1   Eligibility.       The Committee may from time to time designate one or
more Employees as an Eligible Persons. All Directors shall be Eligible Persons.

2



--------------------------------------------------------------------------------



 



2.2   Deferral Elections.

  (a)   An Eligible Person may make an initial election to defer, in such
amounts and increments as the Committee may establish, receipt of Compensation
payable to him for services performed during the Plan Year. Such election must
be in writing and delivered to the Committee by December 31 of the immediately
preceding Plan Year (or such earlier date established by the Committee) and
shall be irrevocable as of such December 31 (or such earlier date established by
the Committee).     (b)   An Employee who is an Eligible Person may make an
initial election to defer, in such amounts and increments as the Committee may
establish, receipt of a Performance-Based Bonus, provided such Employee has
performed services continuously from a date no later than the date upon which
the performance criteria were established and has not otherwise made an initial
deferral election with respect to such Performance-Based Bonus. An election
pursuant to this Section 2.2(b) must be in writing and delivered to the
Committee no later than the date six months before the end of the applicable
performance period (or such earlier date established by the Committee) and shall
be irrevocable as of such six-month date (or such earlier date established by
the Committee); provided that no such election may be made after such
Performance-Based Bonus has become both substantially certain to be paid and
readily ascertainable.     (c)   A newly Eligible Person (including an Employee
newly designated by the Committee as an Eligible Person or a first-time Director
or first-time nominee for Director) may make an initial election to defer, in
such amounts and increments as the Committee may establish, receipt of
Compensation payable to him for services performed subsequent to such deferral
election during the first Plan Year in which he becomes an Eligible Person. Such
election must be in writing and delivered to the Committee no later than the
30th day after the date such person first becomes an Eligible Person (or such
earlier date established by the Committee) and shall be irrevocable as of such
30th day (or such earlier date established by the Committee). Notwithstanding
the foregoing, for Compensation that is earned based upon a specified
performance period (such as a Performance-Based Bonus), where the deferral
election is made in the first year of eligibility but after the beginning of the
performance period, the election will be deemed to apply only to that portion of
the performance based compensation that is earned subsequent to the deferral.
The amount deferred shall be determined by multiplying the entire amount paid
for the performance period multiplied by the ratio of the number of days
remaining in the performance period after the election over the total number of
days in the performance period.     (d)   In the case of the Plan Year in which
the Plan first becomes effective, an Eligible Person may elect to defer, in such
amounts and increments as the Committee may establish, receipt of Compensation
payable to him for services performed subsequent to such deferral election
during such Plan Year. Notwithstanding the foregoing, for Compensation that is
earned based upon a specified performance period (such as a Performance-Based
Bonus), where the deferral election is made in the first year the Plan becomes
effective but after the beginning of the performance period, the election will
be deemed to apply only to that portion of the performance based compensation
that is earned subsequent to the deferral. The amount deferred shall be
determined by multiplying the entire amount paid for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after the election over the total number of days in the performance
period. Such election must be made in writing and delivered to the Committee no
later than the 30th day after the Effective Date (or such earlier date
established by the Committee) and shall be irrevocable as of such 30th day (or
such earlier date established by the Committee).     (e)   The amount that an
Eligible Person may elect to defer may not exceed the amount of such Eligible
Person’s Compensation less applicable withholding taxes (e.g., FICA taxes).

3



--------------------------------------------------------------------------------



 



2.3   Participant Accounts.

  (a)   A Participant’s Deferred Compensation shall be allocated to his Account.
    (b)   A Participant’s Account shall be credited, as of the day the Deferred
Compensation otherwise would have been paid to such Participant, with the amount
of such Deferred Compensation and shall be reduced, as of the day that any
amount is distributed from such Account, by the amount of such distribution. As
of the last day of each calendar month, the Participant’s Account shall be
credited with an amount equal to the product of (i) the average daily balance in
his Account during such month (determined after adjustment for any Deferred
Compensation credited thereto and any amount distributed therefrom as of each
day in such month) and (ii) the Stated Interest Rate.     (c)   A Participant
shall be one hundred percent (100%) vested in his Account at all times.

2.4   Payments Upon Separation from Service.

  (a)   All payments shall be made in cash or Company common stock.     (b)  
Payment of a Participant’s Account shall be made or commence in accordance with
such Participant’s election as soon as practicable following such Participant’s
Separation from Service, but in no event later than the first Business Day of
the second month following such Participant’s Separation from Service unless the
Participant has elected a later month.     (c)   Anything in the Plan to the
contrary notwithstanding, to the extent required by Code Section 409A, no
payment shall be made from the Plan before the date that is six months after a
Participant’s Separation from Service (or if earlier the Participant’s death) if
such Participant is a Specified Employee. Payments to which a Specified Employee
would otherwise be entitled during the first six months following Separation
from Service shall be accumulated and paid on the first Business Day of the
seventh month following Separation from Service.     (d)   A Participant may
elect to receive his Account in monthly installments or in a single sum. If no
such election is made, the Participant shall be deemed to have elected to
receive his Account in a single sum. The amount of a monthly installment shall
be equal to the product of the current balance in the Participant’s Account and
a fraction, the numerator of which is one and the denominator of which is the
total number of installments elected minus the number of installments previously
paid. All monthly installments shall commence and be paid as of the first
Business Day of the month.     (e)   A Participant’s elections (or deemed
elections) pursuant to this Section 2.6 must be in writing and delivered to the
Committee at the time of and with such Participant’s election to defer
Compensation pursuant to Section 2.2. A Participant may, subject to the approval
of the Committee, elect to change in his election (or deemed election) regarding
the date or form of payment of his Account; provided that (i) such election
shall not take effect until at least 12 months after the date on which such
election is made, (ii) except in the cases of Death, Disability or Unforeseen
Emergency, the payment with respect to which such election is made must be
deferred for a period of not less than five years from the date such payment
would otherwise have been paid or commenced, and (iii) in the case of a payment
at a specified time or pursuant to a fixed schedule, such election may not be
made less than 12 months prior to the date such payment is otherwise scheduled
to be paid or commence.

4



--------------------------------------------------------------------------------



 



2.5   Unforeseeable Emergencies.       If a Participant (or his Beneficiary)
believes that an Unforeseeable Emergency has occurred, the Participant (or his
Beneficiary) may file a request for an accelerated payment of his Account. If
the Committee determines that an Unforeseeable Emergency has occurred, (the
Participant (or his Beneficiary) shall receive a payment in cash from his
Account as soon as practicable to satisfy such Unforeseeable Emergency. The
amount of such payment shall not exceed the amount necessary to satisfy the
Unforeseeable Emergency (plus an amount necessary to pay taxes reasonably
anticipated as a result of such payment) after taking into account the extent to
which the Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent that such liquidation would not itself cause severe
financial hardship), or by the cessation of deferrals under the Plan.   2.6  
Payments Upon Death.       Upon the death of a Participant, the Committee shall
pay the Participant’s Account in a single cash sum to the Participant’s
Beneficiary. Such payment shall be made as soon as practicable following the end
of the month in which the Committee is notified of the Participant’s death or is
satisfied as to the identity of the appropriate payee, whichever is later.   2.7
  Payments Upon a Change in Control.       Upon the occurrence of a Change in
Control, each Participant’s Account shall be paid to him in a cash lump sum as
soon as practicable, but no later than one month following such Change in
Control; provided that an immediate payment shall not be made to the Participant
if, upon such Change in Control, the Company reaffirms, or its successor
assumes, the Plan and provides that the Stated Interest Rate shall not be less
than as in effect immediately prior to such Change in Control.   2.8  
Withholding Taxes.       The Company shall deduct from all Compensation and
payments under the Plan any taxes required to be withheld by federal, state, or
local law.

ARTICLE 3:     ADMINISTRATION

3.1   In General.       The Committee will have full and complete authority, in
its sole and absolute discretion, (i) to exercise all of the powers granted to
it under the Plan, (ii) to construe, interpret and implement the Plan and any
related document, (iii) to prescribe, amend and rescind rules and forms relating
to the Plan, (iv) to make all determinations necessary or advisable in
administering the Plan, and (v) to correct any defect, supply any omission and
reconcile any inconsistency in the Plan.   3.2   Decisions.       The Committee
shall establish a claims procedure. The actions and determinations of the
Committee or others to whom authority is delegated under the Plan on all matters
relating to the Plan will be final and conclusive.   3.3   Experts.       The
Committee may appoint such accountants, counsel, and other experts as it deems
necessary or desirable in connection with the administration of the Plan.

5



--------------------------------------------------------------------------------



 



3.4   Delegation.       The Committee may delegate to Employees the authority to
execute and deliver such instruments and documents, to do all such acts and
things, and to take all such other steps deemed necessary, advisable or
convenient for the effective administration of the Plan in accordance with its
terms and purposes.   3.5   Records.       The Committee and others to whom the
Committee has delegated authority under the Plan shall keep a record of all
their proceedings and actions and shall maintain all such books of account,
records and other data as shall be necessary for the proper administration of
the Plan.   3.6   Expenses and Indemnification.       The Company shall pay all
reasonable expenses of administering the Plan, including, but not limited to,
the payment of professional and expert fees, and shall indemnify and hold
harmless the members of the Committee and others to whom the Committee has
delegated authority under the Plan against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan, except in the case of gross negligence or willful misconduct.

ARTICLE 4:     MISCELLANEOUS

  4.1   Unfunded Plan.       No promise hereunder shall be secured by any
specific assets of the Company, nor shall any assets of the Company be
designated as attributable or allocated to the satisfaction of such promises.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company.   4.2   Nonalienation.       No payment or right under
the Plan shall be assignable or transferable (including pursuant to a pledge or
security interest) other than by will or by the laws of descent and distribution
or other than as may be required by applicable law.   4.3   Invalidity.       If
any term or provision contained herein is to any extent invalid or
unenforceable, such term or provision will be reformed so that it is valid, and
such invalidity or unenforceability will not affect any other provision or part
hereof.   4.4   Governing Law.       This Plan shall be governed by the laws of
the State of Delaware, without regard to the conflict of law provisions thereof.
  4.5   Amendment, Modification and Termination of the Plan.       The Board at
any time may terminate and in any respect amend or modify the Plan; provided,
however, that no such termination, amendment or modification shall adversely
affect the rights of any Participant or Beneficiary except if the Board
determines that such action is necessary to comply with the requirements of Code
Section 409A.

6



--------------------------------------------------------------------------------



 



4.6   Rights.       Participation in this Plan shall not give any Director or
Employee the right to continue to as a Director or Employee or any rights or
interests other than as herein provided.   4.7   Use of Terms.       The
masculine includes the feminine and the plural includes the singular, unless the
context clearly indicates otherwise.   4.8   Code Section 409A.       The Plan
is intended to comply, both in form and operation, with the requirements of Code
Section 409A and shall be limited, construed and interpreted in accordance with
such intent. To the extent that any payment hereunder is subject to Code
Section 409A, it is intended that it be paid in a manner that shall comply with
Code Section 409A, including proposed, temporary or final regulations or any
other guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto. Anything in the Plan to the contrary
notwithstanding, any provision in the Plan that is inconsistent with Code
Section 409A shall be deemed to be amended to comply with Code Section 409A and,
to the extent such provision cannot be amended to comply therewith, such
provision shall be null and void. Any action that may be taken with respect to
the operation of the Plan shall not be taken and any such action actually taken
shall be null and void if such action violates the requirements of Code Section
409A. Notwithstanding the foregoing, neither the Company nor the Committee (nor
any person to whom the Committee has delegated authority under the Plan) shall
have any liability to the Participant or otherwise if any amounts paid or
payable are subject to taxes, interest or penalties as a result of Code
Section 409A.   4.9   Headings not Part of Plan.       Headings and subheadings
in the Plan are inserted for reference only and are not to be considered in the
construction of the Plan.

7